Title: To James Madison from Jane Dauphin, 10 January 1817
From: Dauphin, Jane
To: Madison, James


        
          Washington 10th. Jany: 1817
        
        The Petition of Jane Dauphin Surviving Administratrix of John Dauphin deceased intestate humbly Sheweth,
        That on the   day of   in the year of our Lord one thousand eight hundred and nine the Schooner Mary a vessel licensed for the coasting trade belonging to said intestate with that part of the Cargo of said Schooner belonging to Said intestate, wer⟨e⟩ condemned as forfeited for a breach of the act entitled “An Act for enrolling and licensing ships or vessels to employed in the coasting trade and fisharies, and for regulating the same”; by, the District Court for the Delaware District.
        That at the trial and condemnation of the said vessel and Cargo the said intestate had not an opportunity of procuring the testimony which She has now obtained and which She flatters herself will most clearly Shew that no Law of the United States was intentionally violated nor any fraud intended in the prosecution of the voyage for which the said Schooner and Cargo were condemned.
        That upon the discovery of the said testimony She applied to the District Court of the United States for the Delaware District on the twenty third day November Eighteen hundred and fourteen and upon Notice to the Collector of the Revenue for the Said District and the Attorney General for the United States for said District pursuant to law she proved to the satisfaction of the Judge of said District the following facts as will more fully appear by the Certificate of the Said Judge A certified Copy Whereof is hereunto annexed, Namely That on the twenty third day of June Eighteen

hundred and eight the said intestate being a citizen of the United States residing at Wilmington in the State of Delaware and desirous of Sending his said Schooner to New Orleans with an assorted Cargo addressed his correspondents Henner & Henderson of that City to obtain knowledge of the Markets and the permission of the Governor of that Territory to send a cargo there, to which he received an answer encouraging him to send the articles as they would be likely to meet a good Market and promising to procure the permission.
        That he afterwards received a letter dated September the third Eighteen hundred and eight enclosing the permission of the Governor of the Territory for Five hundred barrels of flour, and having obtained the Special permission of the President of the United States he shipped on board the said Schooner, Five hundred barrels of flour with Sundry other articles particularly enumerated in the said Statement of facts, some of which were taken on freight.
        That on the twenty ninth day of the said month of September the said vessel and Cargo were cleared out for New-Orleans and obtained the permit of the Collector of the Revenue in the usual form and sailed from the port of Wilmington aforesaid on her Said voyage.
        That at the time of her sailing instructions were given to Richard Stites the Captain to proceed to New Orleans to Sell his cargo for cash and invest the proceeds in Hemp and Turtle shell. That afterwards and before the vessel got beyond the reach of the intestate it was ascertained that sugars were rising in price and additional instructions were given to buy thirty hogsheads of the best brown Sugar. Thus every prudent measure was adopted to secure success to the voyage and the vessel Sailed on her voyage. That in the prosecution of the Said voyage the Said vessel was captured on the twentieth day of October Eighteen hundred and eight in the regular rout to New-Orleans and carried into Port Plate in St. Domingo, where She was detained two or three days when She with her Said cargo was cut out and captured by the British Brig of War Reindeer and carried into Kingston in Jamaica. That by the Decree of the Vice Admiralty Court there, the Said cargo was ordered to be Sold and the said Schooner to be appraised which was accordingly done and after deducting the one eighth of the sale of Cargo and amount of the appraisement of the said Schooner and the costs, the residue of the amount of Sales and the Schooner were delivered up to the Said Master.
        That after a Months detention the said Schooner left King[s]ton to return to Wilmington aforesaid in ballast and that by the law of the Said Island no provision brought in said Island were at that time suffered to be exported and it was consequently not in the power of the Said master to have brought from the Said Island his Said Cargo in case he could

have procured funds to have bought or retain the Same. That on her return Voyage as aforesaid to Wilmington it was discovered that the Said Schooner was much damaged by her capture and detention as aforesaid and in a leaky condition, that all the Crew were Sick and unfit for duty, except two, and therefore the Said master to preserve the lives of himself and Crew put away to the nearest port which happened to be St: Iago de Cuba in order to repair the Vessel and fit her to Come on the Coast of the United States in the winter Season which at that time She was not in a condition to do.
        That the Said Schooner arrived at St: Iago de Cuba on the twenty Seventh day of December Eighteen Hundred and Eight, where She remained while the necessary repairs which were considerable were made. That when the Said repairs were made and the Said vessel was ready to prosecute her homeward voyage, Maurice Rogers Esquire the American Consul there, and sundry American merchants there prevailed on the Said Master to take their goods on freight to the United States, as they had no other means of getting their goods home to the United States.
        That the Said Consul and others advised the Said Master to lay out his Specie in the purchase of Coffee assuring him that in their opinion the Said Coffee would be released by the Government of the United States on account of the peculiar circumstances of the case; Which investment the Said master accordingly made.
        That the said intestate had no knowledge of the Schooner or of the transactions on her voyage until her return to the port of Wilmington aforesaid. That on the return of the Said vessel and Cargo to the Port of Wilmington aforesaid to wit on the twenty seventh day of February Eighteen hundred and nine the Said vessel and the Cargo belonging to the intestate were Seized and afterwards condemned as forfeited for an alledged breach of the act of Congress aforesaid by proceeding to a foreign port without having delivered up her coasting license.
        That Bond with Surety was given by the said intestate for Twelve thousand, One Hundred and twenty four Dollars and twenty six cents the appraised value of his Said Schooner and cargo and the part of the cargo belonging to the Said Maurice Rogers Esqr. Thomas Shivers and others imported from St. Iago de Cuba as aforesaid was released by the Secretary of the Treasury pursuant to Law.
        From the foregoing facts all which have been proved to the Satisfaction of the Said Court of the Delaware District in the presence of the parties interested and are certified by the Statement of Facts hereto annexed Your Petitioner begs leave to submit the following remarks.
        That there is not the Slightest evidence to raise even a Suspicion that any other voyage was ever intended than from Wilmington to New Orleans,

but that on the contrary, every circumstance evidencing any intent goes to prove that to have been the voyage contemplated.
        That the Said vessel was captured in the regular rout to New Orleans and was compelled by force to leave the Said rout whereby it became impossible for her to proceed to the Said Port of New Orleans or any other Port of the United States.
        The proceeding to St. Domingo after her said Capture could not have been prevented by any prudence or good Conduct and could not therefore be construed to be Such an offence as the Law designed to punish. In vain did the vice Admiralty Court order the property to be restored on the payment of Salvage if what has escaped from the rapacity of Cruisers and injustice of Courts abroad is to be condemned on its return to the United States.
        If Under Such Circumstances the Schooner and Cargo should be finally forfeited what Merchant of the purest intentions and the most honourable conduct could escape a punishment which it would be a libel on the Laws not to believe was intended for the guilty only. It is true that the Master of the Schooner on his homeward voyage being forced by unavoidable circumstances into St. Iago de Cuba did under the Sanction of the American Consul and respectable Merchants there invest his Specie in a return cargo, but, it is also true that the intestate had no Knowledge of this proceeding and gave no sanction to it.
        The Captain in this respect did what he was induced to believe was the best to be done, in a very trying Situation, but if he acted improperly his owner could not in a moral point of view be implicated by his conduct. In a legal point of View Your Petitioner is advised that no offence against the law was committed either by the Captain or owner in taking in a cargo at St: Iago. The offence against any act of Congress at that time in force was the proceeding to a foreign Port; If that act were justifiable or excusable the coming home under any circumstances could not constitute an offence. Nor could the Law have designed to have forbid the return of any vessel under circumstances the least disadvantageous to the owner, when She had been forced by unavoidable accident to a foreign Port.
        The circumstances attending the taking in of a cargo at St: Iago are only mentioned with a view to Shew her going there was not the effect of design but it was unlooked for even by the Captain himself and was owing entirely to the perilous Situation in which he was with a leaky vessel, a Sick Crew, and approaching a dangerous Coast in a Stormy Season.
        Your Petitioner humbly apprehends that under all these circumstances She can appeal with Confidence to the mitigating power of the Government, and that as not even a shadow of Guilt rests upon the memory of her deceased husband in this transaction the Government will interfere to prevent her and her young Children from being deprived of all that

provision for them which Survived the misfortune of their Parent; and your Petitioner as in duty bound will ever pray &c.
        
          Jane Dauphin.
        
      